Citation Nr: 1229327	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-39 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted his initial claim for entitlement to service connection for PTSD in July 2006.  He was granted service connection by way of a rating decision dated in November 2007.  Although the rating decision that granted service connection was from the RO in St. Petersburg, the Veteran's claim has remained under the jurisdiction of the RO in New York throughout the pendency of this appeal.  

The Veteran submitted a notice of disagreement (NOD) with the 10 percent rating assigned in March 2008.  The Veteran also requested that he be afforded a hearing with the Decision Review Officer (DRO) in conjunction with his disagreement.  No action was taken on that request until January 2010.  At that time an internal memorandum noted that the Veteran had requested a DRO hearing and directions were provided to schedule the Veteran for his hearing.

The Veteran perfected his appeal in regard to his seeking a higher initial disability rating in December 2008.  The Veteran used a VA Form 9, Appeal to Board of Veterans' Appeals.  He checked block 8.c. on the form to express his request for a Travel Board hearing.  

The RO initially scheduled the Veteran for a DRO hearing on August 3, 2010.  The notice of the hearing was dated June 25, 2010.  The letter was addressed to the Veteran at the address he has used during appeal.

The Veteran responded to the letter with a request to reschedule the hearing.  He reported that he was trying to get legal representation.  Thus, the Veteran obviously received the notice as addressed.  The Veteran's response was received on July 16, 2010.

The RO rescheduled the DRO hearing for November 26, 2010.  The Veteran was provided notice of the hearing, at the same address as before, on October 22, 2010.  The Veteran again showed receipt of the letter by submitting a request to have the hearing rescheduled that was received at the RO on November 15, 2010.  

The Veteran did not indicate why he could not make the scheduled hearing.  He did provide a home telephone number, the same as the number he provided in his prior request to have his hearing rescheduled.

There is no evidence to indicate the RO attempted to contact the Veteran or take any further action in regard to scheduling another DRO hearing.  There is no evidence in the claims folder to show the Veteran was notified that his hearing would not be rescheduled.

The next correspondence of record was a letter from the RO to the Veteran to schedule him for his requested Travel Board hearing.  The hearing was scheduled for May 10, 2012.  The date of the notice letter was April 6, 2012.  The letter was addressed to the Veteran at the same address used in the DRO hearing notice letters.

The RO's letter was returned by the Postal Service and received at the RO on April 17, 2012.  The return to sender notice noted that the time period for forwarding mail had expired.  The Postal Service notice reflected what appeared to be the Veteran's forwarding address by showing a street address, apartment designation and location of Jupiter, Florida.  

The RO sent a second letter to provide notice of the hearing that was dated April 25, 2012.  The date of the hearing was unchanged.  The letter was sent to the same address as used by the Veteran throughout his appeal and in the other three hearing notice letters.  This letter was also returned by the Postal Service where it was received at the RO on April 30, 2012.  The same notice from the Postal Service was on the returned letter.  The time period for forwarding mail had expired.  The same address in Jupiter, Florida, was listed for the Veteran.

The Veteran's case was forwarded to the Board for appellate review

The Veteran has not been afforded his requested DRO hearing.  He has been scheduled twice and both times he asked for the hearing to be rescheduled.  The second request was not answered by the RO.  The RO did not contact him at the telephone number provided to either determine if the Veteran could attend a hearing, wanted to withdraw his request, or to inform him his request for a new hearing was denied.

In regard to his Travel Board hearing, the notice letter was returned to sender with a new address for the Veteran indicated by the Postal Service.  The second Travel Board notice letter to the Veteran was returned because it was sent to the same incorrect address.  

Although it is the responsibility of the Veteran to keep VA apprised of his address, the information provided by the Postal Service does give VA an address to write to him to confirm if he still desires to have a hearing of either type.  If so, then the Veteran can be scheduled for his hearing depending on his location.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to contact the Veteran at the address provided by the Postal Services.  He should be asked to confirm his desire for either a DRO hearing or Travel Board hearing or both.  

2.  If the Veteran elects to have a hearing, and depending on his location, the RO should make arrangements to transfer the claims folder to the appropriate RO or schedule the hearing as may be the case.  

3.  The Veteran and his representative must be given notice of the date, time, and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


